Filed 4/15/21 In re Gennyfer S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re GENNYFER S., a Person                                  B307994
 Coming Under the Juvenile
 Court Law.                                                   (Los Angeles County
                                                              Super. Ct. No. 18CCJP00254)
 CHRISTOPHER S.,

           Petitioner,

           v.

 THE SUPERIOR COURT OF
 LOS ANGELES COUNTY,

       Respondent.
 _____________________________
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Real Party in Interest.

     ORIGINAL PROCEEDINGS in mandate. Lisa A.
Brackelmanns, Juvenile Court Referee. Petition denied.
      Los Angeles Dependency Lawyers, Law Office of Amy
Einstein, Bernadette Reyes and Matthew Baker for Petitioner.
      No appearance by Respondent.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Deputy
County Counsel, for Real Party in Interest.

                     _______________________

      Christopher S. (Father) seeks extraordinary writ relief
(Welf. & Inst. Code, § 366.26, subd. (l);1 Cal. Rules of Court, rule
8.452) from the juvenile court’s order made at the 18-month
permanency review hearing terminating Father’s reunification
services, denying return of his daughter Gennyfer S. to his care,
and setting a selection and implementation hearing (§ 366.26).
Father contends substantial evidence does not support the
juvenile court’s order and the Los Angeles County Department of
Children and Family Services (Department) failed to provide him
with reasonable reunification services. Neither contention has
merit. We deny the petition.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    Prior Dependency Case
      On June 2, 2016 the Department filed a petition on behalf
of Father’s children Chloe, Chelsea, and Christopher Jr. under
section 300, subdivisions (b)(1) and (j), alleging Gloria L. (Mother)
had endangered Christopher Jr. by failing to provide him with

1     Further statutory references are to the Welfare and
Institutions Code.




                                 2
appropriate supervision, and Mother and Father maintained an
unsanitary and hazardous home, placing all three children at
risk of serious harm. The petition was later amended to allege
Mother had a history of illicit substance abuse and was a current
user of methamphetamine. On December 8, 2016 Mother and
Father pleaded no contest to the allegations they maintained a
hazardous home and Mother had used illicit substances. The
juvenile court sustained the allegations and declared Chloe,
Chelsea, and Christopher Jr. dependents of the court. The
juvenile court on December 12, 2019 terminated Father’s
parental rights over the three children. Father appealed, and we
affirmed. (In re Chloe S. (July 17, 2020, B303378) [nonpub.
opn.].)

B.    Current Petition and Detention
      In January 2018 the Department received a referral that
Mother had given birth to Gennyfer at home. Mother, who
received no prenatal care, was transported to the hospital, where
she tested positive for methamphetamine, amphetamine, and
opiates. Gennyfer tested positive for methamphetamine. A social
worker at the hospital reported “[t]his case was red flagged from
the beginning as the mother refused a blood work and appeared
to be under the influence of illicit drugs. She was high. She also
refused to give a urine test.”
      The next day Department child social worker Aaron Gray
met with Mother in the hospital. Mother said she did not take
drugs during her pregnancy and “there was no way that she could
have tested positive.” Mother denied she or Father had any
substance or mental health issues. Mother indicated she and
Father were in the process of moving to Alabama. Mother lived
with a friend across the street from her maternal grandfather,




                                3
and Father lived with the maternal grandfather. Mother
explained they were living apart because of the ongoing
dependency case with her three older children, but Mother and
Father still loved each other.
       Later that day Gray met with Father at his place of
employment. Father denied using drugs and explained “he really
thought that [M]other was not using drugs either but that he
does not live with her so he does not know what she is doing.”
When asked how he could not know Mother was using drugs,
Father indicated “he does not have much experience with drugs
and that he has not ever known people on drugs like
methamphetamine[].” Father told Gray that he had been
attending Project Fatherhood and was participating in individual
therapy; he loved Mother and had lunch with her at least once a
week; and he and Mother would meet up occasionally. Father
was having difficulty finding housing and wanted to return home
to Alabama.
       Prior to Gennyfer being discharged, Father and Mother
agreed to a safety plan that (1) prohibited either parent from
using drugs in the child’s presence; (2) barred anyone who was
intoxicated from caring for Gennyfer; (3) required Father to be
the primary caregiver when Gennyfer left the hospital; and
(4) required Mother and Father to keep the Department informed
as to Gennyfer’s whereabouts. Gray stressed that Father and
Gennyfer should not live with Mother.
       On January 8, 2018 Gray learned from the hospital social
worker that Gennyfer had been discharged to Father two days
earlier. Gray went to Father’s home, but neither Father nor
Gennyfer was there. The next day Gray talked to the supervising
social worker handling the dependency case involving Gennyfer’s
siblings. The supervising social worker stated her belief Mother




                               4
“had been trying to hide the pregnancy from [the Department]
and even from the other children,” and “she felt that [M]other
and [F]ather [were] living in the home together and that she told
[F]ather several times that he can not live in the home with
[M]other when he has the children return[ed] to his care.” She
also stated Mother and Father “have shown themselves to not be
truthful in speaking to [the Department]” and Mother had not
been compliant with court orders and was refusing to take drug
tests.
       Father called Gray on January 9 and stated he was staying
with Mother because he had been living with the maternal
grandfather, who became intoxicated and forced Father out of the
house. Gray reminded Father of the safety plan, but Father
stated “he had nowhere else to go.” Gray met with Mother and
Father at Mother’s home later that day. When Gray entered the
house, Mother was holding and feeding Gennyfer. Father said he
would try to find a hotel room and he had been taking Gennyfer
to work with him because “there are people there that help him
to watch her while he is working.”
       On January 12, 2018 the Department filed a petition under
section 300, subdivisions (b)(1) and (j), alleging Gennyfer had
tested positive for methamphetamine at birth, Mother had tested
positive for methamphetamine and amphetamine, and Mother’s
substance abuse placed Gennyfer at risk of serious physical
harm. The petition alleged Father knew of Mother’s substance
abuse and Mother and Father failed to protect Gennyfer. The
petition also alleged Gennyfer’s three siblings were dependents of
the juvenile court due to Mother’s substance abuse. At the
January 16, 2018 detention hearing the court ordered Gennyfer
removed from Mother and Father, with the parents having three
monitored visits per week.




                                5
C.     The Jurisdiction and Disposition Report and Hearing
       The jurisdiction and disposition report stated the
dependency investigator had interviewed Mother and Father on
February 10, 2018. Mother denied she had used drugs, claimed
she had been consistently testing negative for drugs, and
suggested the hospital may have falsified the drug test based on
information provided by her family. Father told the investigator
he had “never seen [Mother] do any drugs in front of [him]” and
“she has never done drugs while we have been together.” Father
added, “She also promised and told me that she wasn’t using and
we hope we can get all our four kids back.” Father explained he
“didn’t fail to protect the child, because [he] would never put [his]
children in that kind of [harm’s] way.” Despite Father’s denials,
the Department concluded Father “clearly knew about the
Mother’s use during the pregnancy, and failed to intervene as he
allowed the Mother to continue using illicit substances.”
       At the March 5, 2018 jurisdiction and disposition hearing,
Father submitted proof he had attended individual counseling
sessions, completed an anger management program in 2017, and
attended 12 parenting group sessions. Mother and Father
pleaded no contest to the allegations in an amended petition.2
The juvenile court sustained the petition as to the allegations
under section 300, subdivision (b)(1), and struck the allegations
under subdivision (j). The court declared Gennyfer a dependent
of the court, ordered her placed in foster care, and ordered family


2     The petition was amended to state Mother was a “recent”
user of methamphetamine and amphetamine; Father “reasonably
should have known” of Mother’s substance abuse; and Father was
“unable” to protect Gennyfer.




                                  6
reunification services for Mother and Father. The court ordered
Mother to attend a drug and alcohol program with aftercare,
submit to weekly drug testing, attend a 12-step program, attend
a parenting program, and receive individual counseling. The
court ordered Father to attend Al-Anon meetings and to
participate in individual counseling with a licensed therapist to
address the “effects of parents’ drug use on children, co-
dependency, and anger management.” The court ordered six
hours of monitored visits each week for Mother and Father.

D.    Six-month Status Review Report and Hearing
      As of August 2018 Gennyfer was living with a foster family
and “appear[ed] to be thriving.” Mother had not enrolled in a
drug rehabilitation program, was not drug testing, and did not
enroll in parenting and individual counseling. Father stated he
had started meeting with a therapist. He continued to work full
time and was visiting Gennyfer weekly. At the September 24,
2018 review hearing, the court ordered that reunification services
be continued for both parents and Father’s visitation become
unmonitored upon verification of Father’s participation in
individual counseling.

E.    Eighteen-month Review Report and Hearing
      The Department’s report for the 18-month review hearing
stated that as of April 2019, Father had attended 18 individual
counseling sessions addressing codependency, parenting skills,
coping skills, and family functioning. According to his therapist,
Father was learning new parenting skills and “has also become
aware of his role in codependency with his wife [and]
acknowledges and desires to correct those patterns that cause
harm to a healthy relationship.” Father had also completed a 12-




                                7
week anger management course (in November 2017). Father’s
visits were by this time unmonitored and were going well.
Gennyfer was happy to see Father, but she did not cry when the
visits were over. The Department had provided Father with
housing referrals, but he was still living in a motel. Mother had
still not enrolled in a drug treatment program or submitted to
drug testing. The Department stated its belief Gennyfer would
be at a high level of risk if she were returned home, and it
recommended termination of both parents’ reunification services.
       At the contested 18-month review hearing on April 30,
2019, Father acknowledged he “had a really serious
codependency issue with the mom,” but he testified he had not
seen Mother in over a year. He explained he had moved in with
Mother after Gennyfer’s birth because he believed the safety plan
did not bar him from having contact with her, and his only
alternative was to sleep in his car. Father claimed he had filed
for divorce but had been unable to serve Mother. Father had
since moved into a one-bedroom apartment in Long Beach and
purchased a playpen with a mattress for Gennyfer, but he did not
have enough money to purchase a crib. He worked from
9:00 a.m. to 7:00 p.m. and could not afford child care, but he
represented his father was coming to Los Angeles to watch
Gennyfer until Father could afford child care. Father’s attorney
requested Gennyfer be returned to Father’s care and
reunification services be continued.
       Minor’s counsel argued the Department had not met its
burden to show a substantial risk of harm to Gennyfer if she were
returned to Father’s care. She noted “visitation has gone well
without issues”; Father had completed an anger management
program; and he had been consistent in his individual counseling
sessions. Minor’s counsel proposed the court set conditions for




                               8
Gennyfer’s return to Father, including confirmation Father’s
home did not have safety risks; Mother could not visit the home;
Father could not monitor Mother’s visits with Gennyfer; and the
Department would make unannounced visits to Father’s home.
She also requested that the Department assess the paternal
grandfather and assist with Father finding child care.
      The Department argued it was not safe to return Gennyfer
to Father because Father had not made the necessary
arrangements for child care and had not yet advanced to
overnight visitation. The Department’s attorney also argued
reunification services for Father should be terminated.
      The juvenile court found Father had “made a major effort”
and was doing “pretty well,” and it ordered the continuation of
reunification services for Father. However, the court concluded
there remained a substantial risk of detriment to Gennyfer if she
were returned to Father’s care because Father had no plan for
how to care for Gennyfer other than his general statement that
the paternal grandfather would provide child care, and the court
had no information on the paternal grandfather. Father still did
not have a crib for the child. The court also noted Father had not
advanced to overnight visits. The court ordered the Department
to help Father find child care and to obtain a crib. At the
conclusion of the hearing, the court terminated reunification
services for Mother and set a permanency review hearing as to
Father for July 11, 2019.3 The court ordered as to Father that

3      The court heard testimony at the hearing, but it declined to
treat the hearing as a permanency review hearing and instead
continued the hearing to July 11, 2019 for that purpose. The
hearing was continued multiple times to coordinate with the
hearing on termination of parental rights for the older siblings,




                                 9
the Department had discretion to release Gennyfer to Father “if
they find everything in place.”

F.     Subsequent Events
       On May 6, 2019 Gennyfer’s caregivers filed a request to
change court order (§ 388) asking the court not to allow Gennyfer
to be reunited with Father until the court could review additional
information on Father and Mother and determine Gennyfer’s best
interests. The request stated Father had provided inaccurate
information to the juvenile court during his testimony at the
April 30, 2019 hearing, including that he had not seen Mother in
over a year. According to the caregivers, Mother and Father were
seen together on several occasions during that period. The
juvenile court denied the petition.
       On May 14, 2019 the child social worker received a
message from one of Gennyfer’s caregivers stating her husband
had seen Mother and Father at a local department store and
videotaped Mother putting groceries into Father’s car. When the
social worker asked Father the next day when he had last seen
Mother, Father referred to a day that was at least two months
earlier. As of May 15 the paternal grandfather had arrived to
assist with child care, and the Department provided Father with
child care referrals. Further, the Department confirmed Father
had obtained a crib.
       The Department stated its concern that Father was calling
and sending text messages to the social worker advocating for
more visitation for Mother. On June 19 Father called the social
worker requesting she “call [M]other because [M]other needed to


and in 2020 as a result of the COVID-19 pandemic. The hearing
was ultimately held on September 20, 2020.




                               10
speak to this [social worker]. . . . This [social worker] asked
[F]ather ‘Why are you talking about Gloria’s visits[?]’ Based on
this series of text messages and [F]ather’s insistence that [the
Department] call [M]other regarding her visits, the Department
believes that [F]ather is still closely connected to [M]other and is
willing to advocate for [M]other.”
      The July 11, 2019 last minute information report voiced a
concern about Father’s aggressive behavior, stating, “[I]t appears
that [F]ather’s anger management has not been resolved due to
[F]ather expressing his anger with the caregivers . . . about the
video tape.” The Department explained in the November 13,
2019 last minute information, “The caregiver reports that after
her husband saw [M]other and [F]ather together at [the
department store] and it was reported to [the] court, [F]ather
began getting in her face and threatening to sue her and [her]
husband. The caregiver reported that [F]ather would always get
in her face when she is alone and when her husband leaves. The
caregiver stated that she became afraid for her safety and that is
why she decided to change [the] exchange location to the
[Department’s] Torrance office where there is security.”
      The November 13, 2019 last minute information for the
court reported that Father continued to have weekly
unmonitored visits with Gennyfer. However, the caregiver
“reported that Gennyfer has nightmares every Tuesday night and
she is moody when she returns from the visit. She stated that
Gennyfer does not interact at gym class anymore. Additionally,
Gennyfer has begun to bang her head.” According to Father’s
therapist, he had only seen Father one time in September, and
Father had cancelled four counseling sessions in October.
      On December 1, 2019 the social worker made an
unannounced visit at a restaurant where Father, the paternal




                                11
grandfather, and Gennyfer were having an unmonitored visit.
Gennyfer appeared comfortable with Father and the paternal
grandfather and clung to Father as he spoke with the social
worker. Gennyfer “smiled a lot during the visit as it appeared
she was enjoying herself.” In January 2020 Father’s visits were
increased to eight hours each week. The social worker also
observed Gennyfer playing appropriately at Father’s house with
the paternal grandfather present on January 15, 2020.
      The Department learned in January 2020 that [M]other
had given birth to baby Jayden who was “drug exposed.” Mother
and Father denied that Jayden was Father’s child, and Father
stated he had not seen Mother since January or February 2019.
He added, “With [M]other . . . being on drugs, there is no telling
who the baby’s father may be.” However, Father told the
Department he “bought a bassinet just in case the baby would be
placed with him” and “the baby still needs a father and he would
take on the role.” When the social worker asked Father whether
he would take a DNA test to verify he was not the father, Father
“looked a little surprised and slowly answered the question by
saying ‘the baby is not mine’ but he did not give a definitive
answer that he would or would not submit to a DNA test.”
Mother gave Jayden Father’s last name.
      In its March 23, 2020 report, the Department expressed its
concern Father remained codependent with Mother, noting that
when Mother was in the hospital giving birth to Jayden in
January 2020, “she called [F]ather to let him know where her car
was parked. If he last saw [M]other in January 2019, and is in
the middle of divorcing and separating himself from [M]other, the
Department wonders why [F]ather continues to come to
[M]other’s rescue. It is the Department’s perspective that
[F]ather . . . continues to demonstrate that he has an emotional




                               12
attachment to Mother.” In response to the Department’s belief
Jayden was Father’s child, the Department reduced Father’s
visits with Gennyfer to three hours.
       On March 12, 2020 the social worker learned from the
counseling center that Father had not had any individual
counseling sessions since November 19, 2019. The director of the
center stated Father’s “attendance was sporadic and that his
therapist . . . has since left the counseling center and [F]ather has
not been assigned a new therapist because [F]ather stopped
attending.”
       As of the Department’s September 3, 2020 report, Father
continued to have unmonitored visits with Gennyfer. The
caregivers reported the visits were “going well” and “Gennyfer
appears to be happy to see [F]ather when they visit.” However,
for the six months leading up to the hearing, Father only visited
Gennyfer every other week (for three hours) because of his
concern about taking Gennyfer outside during the COVID-19
pandemic.

F.    The Continued 18-month Review Hearing
      The continued 18-month permanency review hearing
(§ 366.22) was held on September 23, 2020, when Gennyfer was
two years nine months old. Father’s attorney argued that
Gennyfer should be returned to Father’s care because the
Department had failed to show the return would be detrimental.
Further, unmonitored visits had been going well, and Father and
Gennyfer appeared comfortable with each other. Father
completed an anger management program and had attended
more than a year of individual counseling. Father’s attorney
asserted that “whether the Father is having continued contact
with the Mother or not, if there’s no evidence that he is exposing




                                 13
her to the minor, frankly, it’s not relevant to analysis. He can
have whatever adult relationships with whatever adult he wants
as long as the minor is well cared for and does not have contact
with anyone inappropriate, who may include Mother.” Father’s
attorney noted the Department could have continued supervision
to ensure Gennyfer was safe, including unannounced home visits.
       Minor’s counsel observed that this was a “challenging” case
because Gennyfer had grown up in the foster parents’ home and
Father had continued to have some contact with Mother.
However, she argued even taking these factors into account,
there was not substantial risk of detriment to Gennyfer. Minor’s
counsel noted Father was in compliance with his programs and
he received a favorable review from his therapist. She added,
“The fact that Father had contact with the Mother does not
necessarily mean that that goes against his progress in
counseling. [¶] The Father could continue to have a relationship
with the Mother, whether it’s romantic or friendship, without
exposing Gennyfer to that. Here, in this case, there’s no evidence
that the Father has brought the child to the Mother during
unmonitored visits . . . .” Minor’s counsel also noted there was no
current concern regarding Father’s ability to care for Gennyfer or
her safety in his care.
       The Department’s attorney noted that Father’s parental
rights to the older siblings had been terminated in December
2019 and Father was an offending parent as to a sustained
petition on behalf of Jayden. Further, Father was denied family
reunification services as to Jayden under section 361.5,




                                14
subdivisions (b)(10) and (11).4 The attorney argued the evidence
showed Jayden was Father’s child, including that Father refused
to take a DNA test. Father’s only case plan requirements were to
attend individual counseling and Al-Anon meetings, but he had
stopped attending individual counseling sessions over a year ago
and had not attended Al-Anon meetings. In addition, over the
prior six months Father had been visiting Gennyfer for only three
hours every other week.
      Counsel for the current caregivers noted Father’s visitation
with Gennyfer was going well “without incident.” However, they
believed Father could not provide a safe home for Gennyfer, and




4      Section 361.5, subdivision (b), provides that reunification
services need not be provided to a parent when the court finds by
clear and convincing evidence: “(10) That the court ordered
termination of reunification services for any siblings or half
siblings of the child because the parent or guardian failed to
reunify with the sibling or half sibling after the sibling or half
sibling had been removed from that parent or guardian pursuant
to Section 361 and that parent or guardian is the same parent or
guardian described in subdivision (a) and that, according to the
findings of the court, this parent or guardian has not
subsequently made a reasonable effort to treat the problems that
led to removal of the sibling or half sibling of that child from that
parent or guardian”; or “(11) That the parental rights of a parent
over any sibling or half sibling of the child had been permanently
severed, and this parent is the same parent described in
subdivision (a), and that, according to the findings of the court,
this parent has not subsequently made a reasonable effort to
treat the problems that led to removal of the sibling or half
sibling of that child from the parent.”




                                 15
given that Gennyfer was almost three years old, reunification
services should be terminated.5
      The juvenile court found by a preponderance of the
evidence that returning Gennyfer to the physical custody of
Father would create a substantial risk of detriment to the child.
The court observed that Gennyfer was now “three years old [and]
permanency and stability is very, very important.” The court
explained that Father “has been given quite a long time to engage
in family reunification services and . . . I feel like [he] is stuck,
and that he’s kind of treading water. And, although he has done
programs, he still should have continued doing individual
counseling instead of stopping because he has a very strong
connection to the mother of this child and the . . . previous
children, where he lost parental rights, for a similar reason. And
she is a serious drug addict, and he is constantly finding his way
back to her. [¶] . . . I disagree that that doesn’t place the
children at risk because she is a serious and a long user of
drugs . . . , which has put her other children at risk in which she
has lost parental rights. And he—with all the counseling he
received—he should have done Al-Anon. He should have
continued counseling because he just could not extricate himself
from her life. [¶] And I think it was very telling that, once again,
when there was another—when she had another child and her
pregnancy was definitely concealed from the Department, it was
quite a surprise that he was in her life again, and it was thought
that he was the father. He refused to give a D.N.A. test. And, so
once again, it just points out that he cannot remove himself from


5    The caregivers had been declared de facto parents of
Gennyfer, and on this basis the juvenile court allowed them to
present an argument at the hearing.




                                 16
this woman’s life, and she would pose a significant risk to this
child as well as she did to her other children. So I do not think
that he has shown insight to the very crux of why he was brought
before this court.” The court found the Department had provided
or offered reasonable services to overcome the problems that led
to removal of Gennyfer. The court terminated Father’s family
reunification services and set a permanency planning hearing
(§ 366.26) for January 20, 2021.
       On January 26, 2021 Father filed a petition for
extraordinary writ requesting we order the return of Gennyfer to
Father, vacate the order terminating reunification services, and
order six months of additional reunification services. Father also
requested we stay the section 366.26 hearing. On January 13,
2021 we issued an order to show cause, but we declined to stay
the section 366.26 hearing.6

                         DISCUSSION

A.     Substantial Evidence Supports the Juvenile Court’s Finding
       of Detrimental Risk to Gennyfer
       “At the 18-month permanency review hearing the juvenile
court must order a child returned to a parent’s custody unless it
finds, by a preponderance of the evidence, that return of the child
will create a substantial risk of detriment to the child’s safety,
protection or physical or emotional well-being. (§ 366.22,
subd. (a).)” (Georgeanne G. v. Superior Court (2020)
53 Cal.App.5th 856, 864 (Georgeanne G.); accord, M.G. v.
Superior Court (2020) 46 Cal.App.5th 646, 660.) “That standard

6     The section 366.26 hearing has since been continued to
April 19, 2021.




                                17
is construed as a fairly high one. [Citation.] It does not mean the
parent in question is less than ideal, did not benefit from
reunification services as much as we might have hoped, or
seemed less capable than the available foster parent or other
family member.” (M.G., at p. 660; accord, Georgeanne G., at
p. 864.) “If the child is not returned to a parent at the
permanency review hearing, the court must terminate
reunification services and order a hearing pursuant to section
366.26. (§ 366.22, subd. (a).)” (Georgeanne G., at p. 864; accord,
M.G., at p. 660 [“If the child may not safely be returned to the
parents within a maximum of 18 months from removal, the court
must develop a permanent plan for the child.”].) “However, the
court has discretion to enter a home-of-parent order while
continuing court supervision and services.” (Georgeanne G., at
p. 864; accord, Bridget A. v. Superior Court (2007)
148 Cal.App.4th 285, 312.)
       “We review the juvenile court’s finding of detriment for
substantial evidence.” (Georgeanne G., supra, 53 Cal.App.5th at
p. 864; accord, In re A.J. (2015) 239 Cal.App.4th 154,160.) “‘“In
making this determination, we draw all reasonable inferences
from the evidence to support the findings and orders of the
dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues
of fact and credibility are the province of the trial court.”
[Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J. (2013) 56 Cal.4th 766, 773; accord, Georgeanne G., at p. 866.)
       Father contends the juvenile court’s finding of detriment
was based on speculation because there was no evidence after
two years of unmonitored visits that Father had resided with




                                 18
Mother or allowed Mother access to Gennyfer. He argues that
even if he had a romantic relationship with Mother and was
Jayden’s father, this did not pose a substantial risk of harm to
Gennyfer. Father points to the progress he made in counseling,
his positive relationship with Gennyfer, and his making of an
appropriate home for Gennyfer.
      Substantial evidence supports the juvenile court’s finding
of detriment. Although Father is correct that his continued
relationship with Mother would not pose a risk to Gennyfer
absent exposure to Mother, there was ample evidence in the
record showing Gennyfer continued to be at risk of exposure to
Mother. When Gennyfer was released from the hospital, Father
took her to live with Mother despite the risk Mother posed and
Father’s agreement not to live with Mother. Father testified the
safety plan did not prevent him from doing this, but he
acknowledged the social worker told him he could not reside with
Mother. Father continued to deny having a relationship with
Mother, but he was videotaped with Mother in May 2019. When
asked about the incident, Father claimed he had not seen Mother
since January or February 2019. Once Father learned of the
videotape, he became aggressive with the caregivers, causing
them to change the exchange location to the Department’s office.
And at the April 30, 2019 hearing, Father falsely testified he had
not seen Mother for a year.
      Further, there was significant evidence newborn Jayden
was Father’s child. Mother called Father when she was in the
hospital giving birth to Jayden. Father agreed to care for Jayden;
he had purchased a bassinet in case Jayden was placed with him;
and Mother gave Jayden Father’s last name. Significantly,
Jayden, like Gennyfer, was exposed to drugs at birth.




                               19
       As of April 2019 Father had made significant progress in
therapy toward understanding his codependency with Mother.
But Father only attended counseling sporadically starting in
September 2019, and he did not attend any counseling after
November 19, 2019, although counseling was part of his case
plan. Father’s codependency with Mother continued, resulting in
the juvenile court terminating Father’s parental rights over the
three older siblings based on the same issues that are present
here—Father’s failure to extricate himself from Mother and his
cessation of counseling. At the time of the September 2020
hearing, Father’s unmonitored visits with Gennyfer were going
well, but he was only visiting with her three hours each week (or
every other week during the COVID-19 pandemic), and he never
graduated to overnight visits.
       M.G. v. Superior Court, supra, 46 Cal.App.5th 646, relied
on by Father, is distinguishable. There, the juvenile court
sustained a petition as to the parents based in part on their
substance abuse and domestic violence by the father and
mother’s boyfriend P.B. (Id. at pp. 650-651.) Although the
mother obtained a restraining order against P.B., the court later
modified the order to allow peaceful contact, and the mother
planned to move in with P.B. (Id. at p. 654.) The mother made
significant progress in addressing her substance abuse issues,
but the juvenile court made a finding of detriment based on the
risk P.B. posed to mother’s sobriety. (Id. at pp. 658-659.) The
Court of Appeal reversed, explaining, “The juvenile court’s ruling
relied on . . . vague and nebulous concerns that were not
supported by evidence. The court stated it had no concerns with
the parents’ substance abuse. It focused on Mother’s relationship
with P.B., even though Mother testified she was merely friends
with P.B., and her therapist testified she had no concerns about




                               20
Mother’s relationship with P.B. [The child welfare agency]
produced no evidence contradicting that evidence. In short, the
court based its concerns on a hunch that was not supported by
any evidence, stating Mother’s relationship with P.B. was ‘a risk
to you and your sobriety.’” (Id. at p. 662.) In contrast to M.B.,
the juvenile court here had more than a “hunch” that Father’s
relationship with Mother posed a substantial risk to Gennyfer.
As discussed, Father discontinued counseling, continued to see
Mother while denying any contact, lost his parental rights to his
three older children because of his codependency, and had a fifth
child with Mother in January 2020 who was exposed to drugs.
       Father’s reliance on our opinion in Georgeanne G. v.
Superior Court, supra, 53 Cal.App.5th 856, is likewise misplaced.
There, the juvenile court made a finding of detriment based on
the mother living with a man (Arthur) who had been convicted of
raping his former wife despite there being a no-contact order in
place and no evidence Arthur had engaged in any physical or
verbal abuse of the mother. (Id. at pp. 859, 863.) We rejected the
juvenile court’s finding the mother’s lack of insight into the risk
posed by Arthur created a risk of detriment, explaining, “The
Department’s and the court’s assessment Lucas risked exposure
to family violence, even with a no-contact order or monitored
visitation for Arthur, depended on two inferences: Georgeanne
would violate the court order, and Arthur would commit (or was
likely to commit) an act of violence against Georgeanne or
perhaps Lucas. Neither essential inference had a basis in the
evidence. [¶] Certainly, Arthur committed a serious act of
violence against his ex-wife, for which he was convicted of a
felony and placed on probation. But there was no evidence he
engaged in any physical or verbal abuse toward Georgeanne
during the 22 months they had been living together. Nor was




                                21
there reason to believe, if violence were threatened, Georgeanne
would be a passive victim and unable to protect Lucas.” (Id. at
pp. 868-869.) Further, “[w]hatever theoretical risk Arthur might
pose . . . could be effectively neutralized by continuing court
supervision and services while returning Lucas to Georgeanne’s
care.” (Id. at p. 869.) As discussed, Father violated the initial
direction he not bring newborn Gennyfer to Mother’s home,
repeatedly lied to the Department and the court about his contact
with Mother, and then fathered another drug-exposed baby with
Mother.
       Because substantial evidence supports the juvenile court’s
finding of detriment, the court did not err in refusing to return
Gennyfer to Father, and termination of reunification services was
required. (§ 366.22, subd. (a); Georgeanne G., supra,
53 Cal.App.5th at p. 864.)

B.     Substantial Evidence Supports the Juvenile Court’s Finding
       That the Department Provided Reasonable Services to
       Father
       Father contends the Department failed to provide him
reasonable reunification services because there was no evidence
the Department referred him to the Al-Anon program or
acknowledged this requirement prior to termination of his family
reunification services. The Department acknowledges the
absence of any reference in the record to the Al-Anon program
after the juvenile court’s initial order and prior to the
permanency review hearing. But the Department contends the
Al-Anon program was only one minor component of the
reasonable services the Department provided, and moreover,
Father cannot show that had he received a referral to Al-Anon, it
is reasonably probable he would have obtained a more favorable




                               22
result. Substantial evidence supports the juvenile court’s finding
by clear and convincing evidence the Department provided
reasonable services to Father.
       “In a juvenile dependency proceeding, a parent generally
has a statutory right to reunification services when his or her
child is removed from the parent’s custody at a disposition
hearing.” (In re M.S. (2019) 41 Cal.App.5th 568, 590; see § 361.5,
subd. (a).) Reunification services are among the “[s]ignificant
safeguards” that are built into the current dependency scheme.
(In re Marilyn H. (1993) 5 Cal.4th 295, 307-308; accord, In re
M.F. (2019) 32 Cal.App.5th 1, 13 [“Family reunification services
play a critical role in dependency proceedings.”].) Reasonable
services mean “those efforts made or services offered or provided
by the county welfare agency or probation department to prevent
or eliminate the need for removing the child, or to resolve the
issues that led to the child’s removal in order for the child to be
returned home, or to finalize the permanent placement of the
child.” (Cal. Rules of Court, rule 5.502(33); see § 300.2 [the
“safety, protection, and physical and emotional well-being [for the
child] may include provision of a full array of social and health
services to help the child and family and to prevent reabuse of
children”].)
       At the 18-month review hearing, “the juvenile court may
not set a section 366.26 hearing unless it finds by clear and
convincing evidence that reasonable services were offered or
provided to the parent.” (In re M.F., supra, 32 Cal.App.5th at
p. 14; see § 366.22, subd. (b)(3)(C) [“The court shall not order that
a hearing pursuant to [s]ection 366.26 be held unless there is
clear and convincing evidence that reasonable services have been
provided or offered to the parent or legal guardian.”].) “When
reviewing a finding that a fact has been proved by clear and




                                 23
convincing evidence, the question before the appellate court is
whether the record as a whole contains substantial evidence from
which a reasonable fact finder could have found it highly
probable that the fact was true. In conducting its review, the
court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011-1012; accord, In re V.L. (2020)
54 Cal.App.5th 147, 155 [“O.B. is controlling in dependency
cases”].)
       “‘“The adequacy of the reunification plan and of the
[D]epartment’s efforts to provide suitable services is judged
according to the circumstances of the particular case.”’” (In re
T.W-1 (2017) 9 Cal.App.5th 339, 346; accord, In re A.G. (2017)
12 Cal.App.5th 994, 1001 [“To support a finding that reasonable
services were offered or provided to the parent, ‘the record should
show that the supervising agency identified the problems leading
to the loss of custody, offered services designed to remedy those
problems, maintained reasonable contact with the parents during
the course of the service plan, and made reasonable efforts to
assist the parents in areas where compliance proved difficult.’”].)
       Viewing the record as a whole, there was substantial
evidence from which the juvenile court could find by clear and
convincing evidence the Department provided Father reasonable
reunification services. The Department initially identified that
Father was codependent with Mother and could not extricate
himself from her despite her continued substance abuse. As part
of his individual therapy, Father received treatment with a
licensed therapist to address the “effects of parents’ drug use on




                                24
children, co-dependency, and anger management.” Father
received similar counseling services as part of the prior
dependency case to address Mother’s substance abuse, Father’s
codependency on Mother, and Father’s failure to protect their
children from the risk posed by Mother’s substance abuse.
       Had Father attended Al-Anon, he would have received
comparable services to those he was receiving in individual
counseling, albeit in a group setting. (In re Brittany M. (1993)
19 Cal.App.4th 1396, 1401 [Al-Anon is a co-dependency “group
comprised of spouses or relatives of alcoholics”].) As its website
notes, “Al‑Anon is a mutual support program for people whose
lives have been affected by someone else’s drinking. By sharing
common experiences and applying the Al-Anon principles,
families and friends of alcoholics can bring positive changes to
their individual situations, whether or not the alcoholic admits
the existence of a drinking problem or seeks help.” (Al-Anon
Family Groups, What Is Al-Anon and Alateen?  [as of March
22, 2021].)7
       Father has not pointed to specific services provided by
Al-Anon that would have made a difference in his ability to
address his codependency on Mother and his inability to protect
the children from her substance abuse. Indeed, after over a year
of individual counseling in this case, Father stopped attending
counseling without having resolved his codependency and the
effects of Mother’s substance abuse that led to the filing of this
case. Nothing in the record suggests that additional services on


7     Although there is no evidence of Mother having a drinking
problem, substance abuse addicts and their families confront
similar issues.




                                25
the same subject areas—codependency and the need to protect
children from the impacts of a parent’s substance abuse—would
have changed Father’s behavior. As the juvenile court explained
in terminating reunification services, “He should have continued
in counseling because he just could not extricate himself from her
life.”

                         DISPOSITION

      The petition for extraordinary writ is denied.



                                     FEUER, J.

We concur:




      PERLUSS, P. J.




      SEGAL, J.




                                26